Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 26-35 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I and a single disclosed species in the reply filed on 03/09/2022 is acknowledged.

    PNG
    media_image1.png
    104
    220
    media_image1.png
    Greyscale

The examiner searched the elected species and found no prior art, thus the search was expanded to cover full scope of the elected invention of Group I including Y = N and Y = C.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26, 28 and 30 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Koltun et al. US2020/0407372 A1.  Cited reference discloses the following compound that is the same as the second claimed compound.

    PNG
    media_image2.png
    76
    681
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    355
    218
    media_image3.png
    Greyscale

Since said compound is the same as applicants, a 102(a)(1)/102(a)(2) rejection is proper.
Objection
6.	Claims 27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
7.	Applicant’s Information Disclosure Statement, filed on 11/02/2021, 07/15/2021, 03/11/2021 and 11/30/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.

In order to expedite prosecution after rejoinder, the examiner recommends that applicants delete “prevention” from claims 31 and 35.
					 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



March 15, 2022